 BEERCOMPANY OF BATTLE CREEK, INC.267(e)Notify the Regional Director for Region 2, in writing,within 20 days fromthe receipt of this Decision,what steps it has taken to comply therewith.9IT IS FURTHER ORDERED that the complaint be dismissed insofar as it allegesunfair labor practices not found herein.o In the event that this Recommended Order is adopted by the Board,this provision,within10 days from the date of the receipt of this Order,what steps Respondent has taken tocomply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL NOT threaten our employees with reprisals or warn them againstengaging in concerted or union activities.WE WILL NOT refuse to reemploy employees because they engaged in con-certed or union activities.WE WILL NOT in any like or related manner interfere with, restrain,or coerceemployees in the exercise of their right to engage in or to refrain fromengaging in any or all of the activities specified in Section 7 of the Act, exceptto the extent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment,as authorizedin Section 8(a) (3) of the Act,asmodified by the Labor-Management Report-ing and Disclosure Act of 1959.WE WILL offer Carl Blum,Joseph LiCausi,and Frank Infranca immediateand full reinstatement to their former or substantially equivalent positions,without prejudice to any rights or privileges previously enjoyed and makethem whole for any loss of pay they have suffered by reason of the discrimina-tion against them.JOHN LANGENBACHER CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-Notifythe above-named employees if presently serving in the ArmedForces of the United States of their right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Trainingand Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, FifthFloor,Squibb Building, 745FifthAvenue, NewYork, New York10022, Tele-phone 715-5500.Beer Company of Battle Creek,Inc.andLocal 34, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America(Ind.).Case 7-CA-54i2. October $1, 1966DECISION AND ORDEROn July 20, 1966, Trial Examiner JerryB. Stone issued his Deci-sion in the above-entitled proceeding, finding thatRespondent hadengaged in and was engagingin certain unfair labor practices andrecommending that it cease and desist therefromand take certainaffirmative action, as set forth in the attachedTrial Examiner'sDeci-161NLRB No. 24. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDsion.He also found that Respondent had not engaged in certain otherunfair labor practices alleged in the complaint and recommended the,dismissal of such allegations. Thereafter, Respondentfiled exceptionsto the Trial Examiner's Decision and a supporting brief. The GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National LaborRelations Board hasdelegated its powers in connection with thiscase to a three-memberpanel [Chairman McCulloch and Members Jenkins andZagoria].The Board has reviewed the rulings of theTrial Examiner madeat the hearing and finds that no prejudicialerror wascommitted. Therulings are hereby affirmed. The Boardhas consideredthe TrialExaminer's Decision, the exceptions,and briefs,and the entire recordin this case, and hereby adopts the findings,conclusions,and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.],TRIAL EXAMINER'S DECISION AND RECOMMENDED ORDERUpon a charge filed on January 18, 1966,by Local 34,International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (Ind.)(herein sometimes called the Union or ChargingParty),theGeneral Counsel ofthe National Labor Relations Board,by the Regional Director for Region 7, issuedhis complaint dated February 28, 1966,against Beer Company of Battle Creek,Inc. (herein sometimes called the Respondent or Employer).The complaint alleged(1) the discriminatory termination or layoff of LeroyBlain,Michael J. Porter, andWilliam C.Wedel on or about January 15, 1966(alleged violative of Section 8(a)(3) of the Act),and (2)various acts of inter-ference,restraint,and coercion(violative of Section 8(a)(1) ofthe Act),includ-ing acts of threats and interrogations directed toward the employees.The Respond-ent's duly filed answer admitted many of the facts,but denied other facts anddenied the commission of unfair labor practices.Pursuant to appropriate notice, a hearing was held before Trial Examiner JerryB. Stone at Battle Creek, Michigan,on April 22,1966.All parties were representedat and participated in the hearing and were afforded the right to present evidence,to examine and cross-examine witnesses,to offer oral arguments,and to file briefs.Upon the entire record in this case and from my observation of the witnesses,the following findings of fact, conclusions of law,and recommendations are made.'FINDINGS OF FACT 21.THE BUSINESS OF THE EMPLOYERBeer Company of Battle Creek, Inc., the Respondent,is,and has been at alltimesmaterial herein, a corporation duly organized under and existing by virtueof the laws of the State of Michigan.At all times material herein,Respondent hasmaintained its only office and place of business at 4407 West Columbia Avenuein the township of Battle Creek, Calhoun County,and State of Michigan, where itis,and has been at all times material herein,engaged in the sale and distributionof beer, wine, and related products.During the year ending December 31, 1965,which period is representative of its operations during all times material hereto,'All credibility resolutions made with respect to the witnesses'testimony are based on acomposite evaluation of witness'demeanor and logical consistency of evidence.2The findings of fact as to the business of the Employer,the labor organization involved,and the supervisory status of certain individuals are based upon the pleadings and admis-sions thereto unless otherwise indicated. BEERCOMPANY OF BATTLE CREEK, INC.269Respondent, in the course and conduct of its business operations, purchased and-caused to be transported and delivered at its Battle Creek, Michigan, place ofbusiness, beer, wine, and other goods and materials valued in excess of $900,000,of which goods and materials valued in excess of $800,000 were transported anddelivered to its place of business in Battle Creek, Michigan, directly from pointslocated outside the State of Michigan. As conceded by the Respondent and basedupon the foregoing facts, it is concluded and found that Beer Company of BattleCreek, Inc., is now and has been at all times material herein an employer engagedin commerce within the meaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal34, International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America(Ind.) is a labor organization within the meaning ofSection2(5) of the Act.It is so concluded and found.III.THE UNFAIR LABOR PRACTICESA. IssuesThe issues herein are simple and concern whether or not the Respondent (1)violated Section 8(a)(1) of the Act by allegedly interfering with, restraining, orcoercing employees in their engagement in union activities 3 and (2) violatedSection 8(a)(3) of the Act by allegedly discriminatorily terminating or laying offemployees LeroyBlain,Michael J. Porter, and William C. Wedel on January 15,1966.B. Preliminary and undisputed findingsAt all times material herein, the following named persons occupied the posi-tions set opposite their respective names and have been and are now supervisorsand agents of the Respondent within the meaning of Section 2(11) of the Act.NamePositionClair R. Lussier___________________________________ PresidentLouis G. Lussier__________________________________ SecretaryNorman J. Labrecque______________________________ Sales ManagerCarlos Perez -------------------------------------- Sales Supervisor toFebruary 25, 1966C. The facts relating to the unfair labor practices 41.BackgroundFor several years, at least since 1957, the Respondent has engagedin the saleand distribution of beer and related products in a two-county area (Calhoun andBerry) contiguous to Battle Creek, Michigan. At some time between 1957 and1964 the Respondent had also ventured into the business of distributionand saleof wine and had ceased such venture. Around October 1964 the Respondent againventured into the sale of wine.Around October 1964, the Respondent had entered into commitments with theUniversalWine and Liquor Corporation as to the distributionand sale of wine ina three-county area (Kalamazoo, Calhoun, and Berry) served by Respondent's busi-ness.The evidence does not establish the exact legal commitments raised, but doesestablish that Respondent considered that it had or desired to secure an exclusivefranchise for the distribution of the products that it was going to distribute.The Respondent commenced its 1964 wine venture by making Roger Lussier,brother of President Clair Lussier, a wine salesman. Apparently in April 1965 theRespondent transferred two of its beer routesalesmen intoa wine division thatwas set up and hired several new beer route salesmen.s Respondent's acts alleged violative in this respect consist of alleged illegal Interroga-tion (as to unionactivity), alleged illegal threats relating to union activities, and relatedacts.'All facts found are based upon a composite evaluation of the documentary evidence andthe credited testimony of all the witnesses. As to the dates Involved as to days and hoursof events there is no real dispute except as to minor and immaterial variation. The testi-mony of any witness in variance with facts found is discredited as being inconsistent withthe logical consistency of all of the evidence. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs of the time immediately preceding January 15, 1966, the Respondent operatedseven established beer sales and delivery routes. These seven routes were servicedby seven route salesmen.5The duties of the route salesmen, in essence, consisted of delivering beer andcollecting payment therefor, soliciting beer orders, occasionally delivering wineorders, picking up empties, distributing and displaying advertisingmaterial, andmaintaining good relations with customers.The Respondent employed threesalesmen initswine divisions As indicated.above the wine was delivered by the beer routesalesmen andby the warehouse-man, Andrew Moffett, who used a small "bus" several times a week to make spe-cial deliveries of wine to customers.?2.Events of November 1965In November 1965, Clair Lussier 8 (Respondent's president) complained to JackLevine (sales manager of Universal Wine and Liquor Corporation) that the formerfranchise dealer 9 was continuing to sell and distribute products in Respondent'sarea.Lussier told Levine that he was frustrated in trying to achieve an under-standing with UniversalWine and Liquor Corporation and that he was ready toget out of the wine business. Levine told Lussier that he was having some problems(relating to Levine's authority), that he had presented an ultimatum to UniversalWine and Liquor Corporation to the effect that if he did not receive the authorityhe felt necessary to function in his job by January 15, 1966, that he was going toquit. Levine asked Lussier to hold off his decision to leave the wine business untilJanuary 15, 1966. Lussier decided that since November and December were thetwo best winesellingmonths and because of Levine's statements, that he wouldwait until January 15, 1966, before deciding about continuing or quitting the winebusiness.3.Events of December 1965Around December 1965, the Respondent apparently made some route cuts.19'Approximately around this time Clair Lussier discussed with Marvin Bliss the pos-sibility that he would go out of the wine business and cut back on the number ofwine salesmen..*ND. Commencement of concertedactivitiesand events thereafter1.EventscircaJanuary 7, 1966Around January 7, 1966, some of the seven routesalesmen(drivers) becameunhappy about the route cuts, loading procedures, and a question as to who theywere to receive instructions from. During the period of time between January 7and 14, 1966, the route salesmen discussed with each other the aforementionedproblems and decided that they should haveameetingbefore January 18, 1966,among themselves to discuss the problems and arguments about the same and toprepare themselves for discussion of the same at a monthlysalesmeeting to be6 Prior to January 15, 1966, the route salesmen (sometimes referredto herein simplyas drivers)were(1)Edgar Jones-hired in 1962, (2) Patrick Porter-hired March 17,1963,(3)Douglas Gossett-hired November 1963, (4) Leroy Blain-hired April 1965,(5)Wayne Hawk-hiredafter Blain and before May 27, 1965, (6) William Wedel-hired May27, 1965, and (7) Michael J. Porter-hired July 11, 1965.6The wine divisionsalesmenwere (1) Marvin Bliss-hired around 1963, (2) RogerLussier-it 1s not clear when Roger Lussier was initially hired or whether he was re-hired-in any event he was clearly employed as of around October 1964, and (3) WilliamVancoli-hiring date unknown except as being before Gossett's date of hire of (No-vember 1963).7The Respondent also had an-over-the-road driver,Henry Vaughn, who used one oftwo semitrailer trucks owned by Respondent to make trips from Battle Creek, Michigan,toMilwaukee,Wisconsin, to pick up beer and return empties. Vaughn's date of hire isnot established in the record.8 There are three Lussiers ; Clair Lussier, president ; Louis Lussier, secretary andtreasurer;and Roger Lussier. Unless indicated otherwise the name Lussier as used her,refersto Clair Lussier, Respondent's president.9Who had continued commitments with Universal Wine and Liquor Corporation as tothe sale anddistribution of Wine in Pawpaw and Berrien Counties, Michigan.w A cut in the number of stops for some of the drivers. BEER COMPANY OF BATTLE CREEK, INC.271held by the Respondent on January 18, 1966. At some time during the week ofJanuary 7 to 14, 1966, some of the drivers decided to have the meeting on Janu-ary 15, 1966.112.Events of January 13, 1966 12Around January 13, 1966, President Clair Lussier telephoned Jack Levine, salesmanager of Universal Wine and Liquor Corporation, and said to him, "Jack, youknow the 15th is Saturday, how do we stand?" Levine said, "Well, I don't know."Clair Lussier restated his previous complaints about the wholesaler (that he hadreplaced) servicing accounts in Respondent's area. Levine asked Lussier howdetrimental this problem was. Apparently Lussier told Levine the problem wasdetrimental.Levine, either at this time or earlier, scheduled with Lussier an appointmentduring the week of January 17-21, 1966.Apparently right after Lussier's conversation with Levine,13 Lussier decidedbecause of the tenor of Levine's remarks that his chance of eliminating the compe-tition by the prior wholesaler was slight, that if he were to continue in the winebusiness that he had to convince the Universal Wine and Liquor Corporation thathe was serious about "getting in" or "getting out" of the business. Lussier decidedthat the best way to convince Universal Wine and Liquor Corporation that he wasserious about "getting in" or "getting out" of the business was to reduce his winestaff by the weekend. Lussier, who was thinking of expanding his beer sales force,decided to reduce his wine staff by one by moving Bliss from his wine staff to abeer sales-capacity position in the beer portion of his business.143.Events of January 14, 1966circa 8 a.m.Around 8 a.m. on January 14, 1966, Michael J. Porter wasin SalesSupervisorCarlos Perez' office. Perez told Porter that the Respondent was thinking about11 It is clear that Patrick Porter, Michael J. Porter, and Douglas Gossett had sodecided. Blain was asked, on January 14, 1966, by Gossett as to whether he was going toattend.Wedel learned of the proposed January 15, 1966, meeting on the night of January 14.1966. It is unknown as to when Jones and Hawk learned of the proposed meeting, except-ing as beforeJanuary 15, 1966.12 Clair Lussier testified that the telephone call occurred on Wednesday (January 12,1966) or Thursday (January 13, 1966). His testimony was to the effect that he made adecision shortly thereafter. Since he spoke to Gossett about Bliss' transfer on January 14,1966, I find that January 13, 1966, is the more probable date.18 Clair Lussier's testimony was somewhat generalized and as best determined from suchtestimony it was to the effect that he decided immediately following his conversation withLevine on what he was going to do. In any event it is clear from a consideration ofLussier's testimony and the statements made to Gossett concerning Bliss that the decisionwas made at least prior to January 14, 1966, at 3 p.m. The placement of the decision atany time between the termination of Lussier's and Levine's conversation on January 13,1966, and the talk with Gossett would not vary the effect and meaning as to this decision.14 The fact that Clair Lussler was thinking of expanding his beer sales force anddecided to reduce his wine staff by one by moving Bliss from his wine staff to a salescapacity in the beer portion of his business is clearly established by (1) Perez' statementtoMichael Porter on January 14, 1966, concerning a contemplated expansion of businessand new opportunities as a salesman , (2) the fact that after the termination Bliss ulti-mately ended up in a "sales promotion" job; (3) Lussier's credited testimony that aroundDecember 1965 he had definitely decided to put Bliss into the beer operation; (4) Lussier'sstatements to Gossett about curtailing the wine business and the reason for keeping Blissin asalescapacityin beer; (5) the fact that if Bliss were being transferred to thesametypejob as Gossett that the explanation talk to Gossett (concerning Gossett's desires foradvancement) was unnecessary ; '(6) the fact that, since Vancoli and Bliss both weretransferred to route-salesmen jobs, if an explanation as to Bliss were necessary then anexplanation as to Vancoli was also necessary. It is noted that Vancoll's transfer to thewine division had originally been a result of his selection over Bliss. Clair Lussier crediblytestified that Bliss in December 1965 knew of the economic problems facing the winedivision because he (Lussier) had told Bliss and Roger Lussler what (quantity) was neededin sales to achieve a break-even point. Clair Lussler also credibly testified to the effect that,although he had not received the December 1965 financial statement, on January 15, 1966,he knew what the December 1965 sales were. Accordingly, it is clear that on January 14,1966, that Clair Lussier had a good understanding of the financial picture of his winedivision at the time he decided to transfer only one man from the wine division. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDexpanding his business,that Respondent would use the nucleus of route salesmenas a basis for their salesmen,and that Porter should start laying his groundworknow.15 Perez also told Michael J. Porter that he was to meet with Supervisor LouisLussier(treasurer)and Norman Labrecque(salesmanager)that night.184.Events of January 14, 1966, 9:30 a.m.14On the morning of January 14, 1966,around 9:30 a.m.,route salesmen Gossettand Blain met Kip Browning,a driver for a company described as Prestage(another beer distributing company),at a place on their routes 18 and the threedecided to have breakfast at a place called Luigi's. Around 9:30 to 10:00 a.m. thethree met at Luigi's for breakfast.As thethree were sitting at breakfast,19Gossettasked Blain if he were going to be"themeeting."Browning asked Gossett andBlain what kind of meeting they were talking about.Gossett told Browning thatthey were going to have a union meeting.Browning asked Blain and Gossett ifthey weren'tkidding.Gossett and Blain told Browning that they weren'tkidding,that they were going to have a union meeting and organize Battle Creek, Michigan.5.Events of January 14, 1966, around 3 to 3:30, p.m.Around 3 p.m. on January 14, 1966, Gossett was asked by President ClairLussier to go in Lussier's office. In the office Clair Lussier commenced discussingthe fact that he planned to curtail part of the wine operation and move MarvinBliss from the wine division and back to the sales division in a sales capacity.,Clair Lussier told Gossett in effect that he knew that Gossett was probably lookingforward to some kind, of advancement,that he wanted Gossett to understand hisproblem, that he felt that he had an obligation to Bliss because Bliss was the firstemployee he had transferred to the' wine division, and.he felt that he had an obli-gation tokeepBliss in a sales capacity before movingGossett forward20Clair Lussier'sconversation with Gossett was interrupted by a telephone callfrom-Dick Prestage of Prestage(a beer company) 21 Gossett heard the Lussier endof the telephone conversation between Clair Lussier and Dick Prestage.' Gossettasked Lussier if it'were Dick Prestage who had telephoned Lussier.Clair Lussiersaid that it was. Gossett told Lussier that before he said anything that he knewwhat it was all about.Gossett then proceeded to tell Lussier'that he,Leroy Blain,,and Kip Browning(a Prestage driver)had had breakfast together.'Gossett ' toldLussier , that he and'Blain at breakfast had tried to ,"con"Browning, into buying,151 note that the route salesmen are essentially drivers and that Respondent utilized itsales manager and sales supervisor for soliciting new accounts as to its beer business andwine salesmen for its wine business.It is clearthat Perez'message envisionedadditional'salesmen who would solicit new accounts,only.11Michael Porter met with Labrecque,Louis Lussier,and Perez around 4 p m.'that day.17 Based upon the credited testimony of Blain. Gossett's testimonyas to thisevent wassomewhat similar but appeared to stretch the "joking aspect." I am convinced thatGossett in explaining the incident to Clair Lussier later attempted to make the incidentappear more innocent than it was. I find his version not to be as reliable as Blain'sversion and discredit it to the extent inconsistent with Blain's.18As credibly testified to by Blain,Gossett and Blain met Browning at Louis Newman's.19A driver from Albion Beverage,Inc., was also present.so I note that neither Gossett nor Clair Lussier testified to any, mention,ofWilliamVancoli's being transferred to the beer division.Since Vancoli had received advancementover Gossett to the wine division and since Clair Lussier's talk to Gossett was because ofconcern over Gossett's thoughts of advancement,it is clear that if Clair Lussier hadintended to transfer Vancoli at this time,the transfer of Vancoli would have been men-tioned.Since no mention was made of transferring Vancoli, it is clear that there was nointention of transferring Vancoli to the beer division.Considering Perez' statement toMichael Porter as to the expansion of business and opportunity of advancement as asalesman on this, same date,the new A&P stops which commenced sometime beforeFebruary 14, 1966, and the fact that Gossett was told that Lussier wanted to keepBlissin a sales capacity before advancing Gossett, I am convinced that the intention was. totransfer Bliss to a job in the capacityas a salesmanin the beer division and not to aroute-salesman job similar to the jobs of Gossett,Blain,, the two Porters,and Wedel.2Gossett credibly testified to the effect that prior to the telephone call there had beendiscussion of curtailing the wine division. BEERCOMPANY OF BATTLE CREEK, INC.273three breakfasts for a little phony conversation, that they had told Kip that theyhad a hot tip and if he would buy their breakfast that they would put him in onthe hot tip, that they had a little union activity going and were really going tosurprise the group. Gossett told Lussier that there was no union activity going onbut that what really was happening was that some of the route salesmen weremeeting to discuss their grievances that night at Patrick Porter's house 22Alleged Illegal ThreatThe complaint alleges that "on or about January 14, 1966, Respondent by itspresident and agent Clair R. Lussier, at its Battle Creek, Michigan, place of busi-ness, threatened its employees with discharge and other reprisals because of theiractivities on behalf of, and assistance to, the Union." As best appears from therecord, the only evidence possibly relating to this allegation is the evidence relatingto Lussier's conversation with Gossett set out above. Such evidence does not estab-lish that the alleged threat occurred.6.Events of January 14, 1966,circa 4p.m.Around 4 p.m. on January 14, 1966, Michael J. Porter met with Treasurer LouisLussier, SalesManager Norman Labrecque, and Sales Supervisor Carlos Perez.The meeting lasted until 6:30 p.m. The discussion that ensued at the meeting con-cerned the question of supervision and to whom one went for instructions. LouisLussier, Labrecque, and Perez told Michael Porter that when Perez was not presentand an employee needed instruction that he should go to Labrecque, if Labrecqueand Perez were not present, he should go to Clair Lussier; and if Labrecque, ClairLussier, and Perez were not present, he should go to Louis Lussier.7.Events of January 14, 1966, 7 to 8:30 p.m.Around 7 p.m. on January 14, 1966, William Wedel, Patrick Porter, DouglasGossett, and Michael J. Porter were all at "The Oasis Lounge" in Battle Creek,Michigan. There they commenced discussing the driver salesmen grievances, theJanuary 18, 1966, sales meeting the presentation of their grievances, and the factthat they would have their meeting to discuss their grievances among themselvesat Patrick Porter's house the next day. Apparently around 8 or 8:30 p.m., Wedel,the two Porters, and Gossett decided to leave "The Oasis Lounge" and continuetheir discussion at Patrick Porter's home.8.Events of January 14, 1966, 9 to 10 p.m.Around 9 p.m. on January 14, 1966, Wedel, Patrick Porter, Michael Porter, andDouglas Gossett had reached Patrick Porter's home and resumed their discussionof grievances and of how to present the grievances on January 18, 1966, at thesalesmeeting. As indicated previously, one of the driver's grievances was becausethey were upset over the number of "bosses" they had. The drivers wanted to beanswerable to one person and to know from whom they were to receive directions.Wedel, the two Porters, and Gossett discussed the instructions and statementsmade to Michael Porter by Perez, Labrecque, and Louis Lussier that day as towhom the employees would get instructions from.In the meantime, around 10 p.m., President Clair Lussier and Supervisor CarlosPerez were at the "Spa Steak House." Lussier and Perez discussed the conversationthat Lussier had had with Gossett earlier that day wherein Gossett had told Lussierof the proposed grievance meeting to be held at Patrick Porter's home. Lussiertold Perez to get Patrick Porter on the telephone and to invite him to the "Spa"so that they could discuss the matter.Around 10 p.m., Perez telephoned Patrick Porter at Porter's home and askedPorter if he could talk to him. Patrick Porter told Perez that he could. PerezIt is clearfrom Lussier's credited testimony (1) to this incident, (2) as to his in-structionsto call Patrick Porter, and (3) as to his conversation with Patrick Porter thatnight and as to the facts as to the events) that Gossett told Clair Lussier that there wasno unionactivity but a grievance meeting of the route salesmen was going to be heldat Patrick Porter's house.264-188-67- vol. 161-19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked Patrick Porter what he wasdoing.Patrick Porter told Perez that he was.doing nothing. Perez then asked Patrick Porter who was there. Patrick Porter toldPerez thatjust he,hiswife, and his brother and his wife were there. Perez toldPorter that he would be by to get him.Patrick Porter told Wedel, Michael Porter, and Gossett of Perez' conversation-Wedel and Gossett decided to leave Patrick Porter's home so as to avoid beingseenby Perez.Shortly after 10 p.m. Perez arrived at Patrick Porter's home. Perez told PatrickPorter that he had a trouble call at Hynie's Comers 23 Perez and Patrick Porter leftinPerez' car but instead of going to Hynie's Corners Perez drove to the "Spa"steak house. Perez and Patrick Porter went into the "Spa." Perez asked PatrickPorter if he saw anyone he knew. Patrick Porter told Perez that he did, that hesaw "Big Daddy." Clair Lussier, "Big Daddy," who was sitting at the bar, carneover to where Perez and Patrick Porter were. Lussier asked if they couldn't go,back to the table and talk. Perez, Patrick Porter, and Lussier then went to a table,sat down, and commenced talking to each other. Lussier said, "Pat, you knowthere are no secrets in the beer business, I hear that thereis goingto be a meetingat your house, we had a phone call from some other distributor this afternoon."Patrick told Lussier that there was notgoing tobe a union meeting, that there wasgoing to bejust a meeting as tothe gripes that the driver salesmen had PatrickPorter told Lussier that his gripes were as to the loading procedures and routecuts24 Lussier inquired as to the gripes the other drivers had. Patrick Porter toldLussier that he did not know what their gripes were. Lussier told Patrick Porterthat whencertainbeer companys in Kalamazooand BentonHarbor went union,the Union was weeded out and the companys terminated some of the employees.Lussier told Patrick Porter that he could do the same thing and that the Unioncould also be bought off. Lussier told Patrick Porter that he should be sure to,present to the drivers at the January 15, 1966, meeting the story of what happenedat Benton Harbor andKalamazoo,Michigan,as an exampleof what could happen.The foregoing conversationterminatedaround midnight.Perez thendrove PatrickPorter home.Conclusions as to Alleged ConductConsidering all of the foregoing I concludeand find thatClair Lussier (1) in a:manner constitutinginterference,restraint,and coercionwithin themeaning ofSection 8(a)( I) of the Act,interrogatedPatrickPorter concerning employee union,activities and concerteddesires,(2) threatenedthat employeeswould be dischargedif they engagedin unionactivities, and (3)in a manner constitutinginterference,restraint, and coercion asked an employee to communicate threats of dischargebecause ofunionactivity to other employees. Such conductconstitutesconductviolativeof Section8(a)(1) of the Act.The complaintalso alleges in effect that the Respondent,by Clair Lussier, onJanuary 14, 1966, at "the SpaSteak House," "gave its employees the impressionthat it hadplaced under surveillance their union or concerted activities."Consider=ing all of the foregoing evidence, I am convinced, conclude,and find that theevidencedoes not establish this alleged violation.9.Events of January 14, 1966,circamidnightOn the trip taking Patrick Porter home, Perez told Patrick Porter to call himafter the January 15, 1966, meeting and to tell him what had gone on25 Perezlater reported to Clair Lussier what he had told Patrick Porter.Perez' Illegal.ConductThe complaintalleges that"on or about January 14, 1966, Respondent, by itsagent CarlosPerez, in a car driving on the streets of BattleCreek,Michigan,zv Located 10 miles north of Albion, Michigan.24The taking of individual stops away from a route.25 Clair Lussler testified to the effect that he had no conversation with Perez as to,surveillance or watching or spying on the employees and that he did not give instructions,to anyone about it.It isnot clearwhetherthis testimony was intendedto reveal thatClair Lussier knew nothing of what Perez told Patrick Porter or not. If'so, I discredit it as,such. I find it hard to believe and do not believe that PerezAid not tell Clair Lussierthathe had toldPatrick Porterto report what went on-and'I infer from all the facts.that he did so tell Lussier. BEER COMPANY OF BATTLE CREEK, INC.275requested that employeesengage in surveillance of the concerted or union activi-tiesof its employees and reportthese activities to Respondent."The foregoing factsrelating toPerez' conversation with PatrickPorter on thetrip home clearly establish this violationas alleged.Suchconduct is violative ofSection 8(a)(1) of the Act.10.Events of January 14, 1966around midnightShortly after Porter had returned home, Wedel and Gossett returned there also.The two Porters, Wedel, and Gossett commenceddiscussingwhat Lussier andPerez had said to Patrick Porter at the "Spa" and during the trip to and fromthe "Spa." They decided that they should be represented by a union. Gossett thencontacted by telephone Thomas Hill, a member of the Union, about setting up ameeting with a union representative for the next afternoon around 2:30 or 3 p.m.Hill thereupon contacted Lee Brown, business agent and secretary-treasurer of theUnion, and arranged a meeting for Saturday, January 15, 1966, around 2 p.m. atthe union hall. Thereafter either Hill or Brown apparently communicated the timeof the meeting to the employees involved.11Events of January 15, 1966On Saturday morning Blain, Wedel, Jones, the two Porters, Hawk, and Gossettmet at Patrick Porter's house. They discussed the oncomingsalesmeeting onJanuary 18, 1966, their grievances as to loading procedures, desire to have oneboss, route cuts, Michael Porter's conversation on the day befoie with Labrecque,Louis Lussier, and Perez, Perez' telephone call to Patrick Porter the night before,Clair Lussier's and Perez'statementto Patrick porter the night before, and theappointmentwiththe union representativefor the afternoon. They discussedwhether they should join a union and have a unionto presenttheir grievances orwhether they should present their grievances directly by Clair Lussier. The fore-going employees had a vote on what they should do and decided bya vote of sixto one to "gounion." 26Although Perez had instructed Patrick Porter to report to him as to what wenton at the meeting, PatrickPorter did not do S0.2712.Events of January 15, 1966, 11 a.m.Clair Lussier met with aman namedPaul Bauman, whose office performedaccountingwork for the Respondent. Bauman wasalso adirector for the Respond-ent but received no compensation as a director. Lussierdiscussedwith Baumanthe financial condition of the Respondent, the problems with Universal Wine andLiquor Corporation as regarding a competitor, the plan to expand the beer por-tion of Respondent's business, and the union problem. The Respondent'sfinancialstatements considered by Bauman and Lussier reflected a loss of $16,899 for thewine operation for January 1, through November 30, 1965. Although the financialstatement for December 1965 was not available, Clair Lussier knew that althoughDecember 1965 sales had been up, the Respondent had a financial loss for themonth of December. Lussier'smeeting with Bauman concluded around 2 p.m.13.Events of January 15, 1966, 2 p.m.Around 2 p.m. Wedel, Michael Porter, Gossett, and Blain met with Lee Brown,business agent of the Union.The aforementioned employees told Brown theywanted to be represented by a union and they wanted to know the process bywhich they should get organized. Brown explained the process fully to them andtold them that before he could start he needed signed application cards denoting20 All of those present except Hawk were in favor of the union approach.' I find it proper to infer this based on the logical consistency of facts and the lackof testimony by Patrick Porter as to having done so. Patrick Porter impressedme as beingan honest and truthful person Had he done so, I am convinced that such testimony wouldhave been elicited from him at the hearing Except for more clarityin understanding thefacts, a finding herein is not necessary. If Patrick Porter had made such a report, it isclear that the Respondent would hai e known of the details of the meeting. Since PatrickPoiter did not make such a report, it is clear that President Clair Lussier would inferthat the employees had rejected his message 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat they desired union membership. All five of these employees signed cards apply-ing to join the Union. The meeting of the employees with Brown lasted untilaround 3:30 p.m2814.Events of January 15, 1966, 2 to 6:30 p.m.a.The belief of union activityConsidering (1) the conversation between Gossett and Clair Lussier as to Gos-sett's and Blain's remarks about a union meeting and organizing Battle Creek, and(2)ClairLussier's reaction thereto by sending for Patrick Porter to learn ofdetails and telling Patrick Porter to take a message to the other drivers to theeffect of possible reprisals because of union activity, it is clear that on January 14,1966, Clair Lussier believed that his driver salesmen were engaged in the initiationof union activity. Anticipating a report back from Perez (as to Patrick Porter'srequested report) as to what went on at the meeting, and receiving no report, it isclear that Clair Lussier believed that concerted activity and union activity in itsinitial stages by all the drivers continuing despite his threat of reprisals 29b.Events 2 to 6:30 p.m.Sometime between 2 and 6 p.m., Clair Lussier decided (1) to terminate theemployment of William Wedel, Michael Porter, and Leroy Blain, (2) to move Blissfrom the wine staff to one of the driver-salesmen jobs (held by Wedel, MichaelPorter, or Blain) instead of into a strictly sales capacity job in the beer division,(3) to move Vancoli from the wine staff to one of the aforementioned driver-salesmen jobs in the beer division, and (4) to have Sales Supervisor Carl Pereztake over the other driver-salesman route vacated as the result of the plannedterminations 30After making the foregoing decision, Clair Lussier contacted Supervisors Labrec-que and Perez and employees Bliss and Vancoli and told them of his decision andplans.Later around 6 p.m. Clair Lussier telephoned the homes of Blain, Michael Porter,and Wedel and after getting into contact with these employees, told them individ-ually that he had been going over his books with his accountant, that he had tocut down on expenses, that he was losing money, and that the solution was adrastic reduction in personnel. Lussier told the employees that he was sorry toinform them at this time that they were being terminated, and that they did nothave to report to work on Monday. In the conversations with Michael Porter andLeroy Blain, the employees asked if they were being terminated because of theirwork and Lussier told the employees that it was not for that reason.15.Conclusion as to discriminatory terminationsThe General Counsel contends that the Respondent terminated the employmentofWedel,Michael Porter, and Leroy Blain on January 15, 1966, to discouragemembership in a labor organization. The Respondent contends that the termina-tionswere because of economic reasons.The facts clearly reveal that (1) prior to knowledge of concerted or unionactivity that President Clair Lussier, knowledgeable as to the financial aspects ofhiswine operation, decided to curtail such operation by the transfer of Bliss andthis for the purpose of aiding in persuading Universal Wine and Liquor Corpora-asPatrick Porter did not go to the union hall with the other drivers but signed a unioncard the next day. Wayne Hawk did not go to the union hall and did notsigna union card.2D Considering the evidence as to what occurred at the meeting at Patrick Porter's house,even if a report had been made, Lussier would have believed that all of his driver-salesmenexcept Hawk were involved.From the tone of Clair Lussler's and Gossett's conversation on January 14, 1966, itis highlyprobable thatLusslerbelieved that the firing of other employees and communica-tion of histhreat of discharge because of union activity would ultimately persuade Gossettto cease fromand refrainfrom union activity. Considering the facts in this case, I finditunnecessary however to and do not make a finding in this regard as relating to ClairLussier's belief of the effect of the firings and threats on Gossett.° As indicatedlater,I find the decision to terminate Wedel, Michael Porter,and Blainwas because of Clair Lussier's belief that they were engaged in concertedand unionactivityand on a pretextuouseconomic basis BEERCOMPANY OF BATTLE CREEK, INC.277tion to make certain commitments as to competition, (2) prior to knowledge ofconcerted or union activity that Respondent had decided to expand its beer opera-tions by adding sales persons, and had plannedtomove Blissfrom the wine divi-sion to a sales-capacity position in the beer operation, (3) on January 14, 1966,after hearing about a conversation as toa "union meeting" on themorning ofJanuary 15, 1966, that President Clair Lussier was deeply interested in finding outthe details about such meeting, (4) on January 14, 1966, President Clair Lussierquestioned Patrick Porter about the "planned meeting" and told Porter in effectthat employees at another company that had gone union had been weeded out andterminated, that it could happen here, and that he should be sure to tell theemployees at the planned meeting of this, (5) President Clair Lussier knew thatSupervisor Perez told Patrick Porter to report to him what went on at the Satur-day morning meeting and that Patrick Porter had made no report, (6) from PatrickPorter's failure to report as to the meeting that Clair Lussier believed the employ-ees had rejected his message about the dangersof going union,31and (7) assuminga bona fide decision 32 to curtail the wine staff by two employees, that because ofthe original plan to expand the beer operation and transferBlissto a sales-capacityjob in the beer operation, that there would only appear to bea basisfor the termi-nation of one driversalesman.33Clair Lussier testified to the effect that because of his economic problems relat-ing to the wine division that he decided to cut back on hiswinestaff, transfer twomen from the wine staff (with more seniority than the employees to be terminated)to the beer division, and terminate three employees from the beer division. AlthoughClair Lussier in his testimony as to the various conversations with employees didnot vary substantially from the employee's testimony, he did vary therefrom as towhat he said the purpose of the conversations were. As indicated later Clair Lussieron January 23, 1966, found a need for one more employee driver and ultimatelyon that January 23, 1966, recalled Wedel for suchposition.It is noted, however,that although Clair Lussier had ample opportunity to recall Wedel and to tellWedel (who Clair Lussier said was the logical man to recall for the particularroute) that he was being recalled, that Lussier did not do so until Wedel hadpresented a signed petition revealing Wedel's rejection of the Union. Consideringthe foregoing and the consistency of all the facts, I do not believe and do notcredit Clair Lussier's testimony to the effect that his decision to terminate employ-ees and to recall Wedel was based on economic factors but rather am convincedthat he was motivated in his decisions to terminate employees (Wedel, MichaelPorter, and Leroy Blain) and to recall Wedel by his consideration of his beliefof their union activities and his opposition to their engaging in union activity. Itherefore conclude and find that Clair Lussier terminated the employment of Wedel,Michael Porter, and Leroy Blain on January 15, 1966, because of his opposition tounionism and concerted activities and his belief that they were commencing unionactivities at his plant. Such conduct constitutes conduct violative of Section 8(a)(3)and (1) of the Act. I so conclude and find.The Selection BasisThe facts as a whole clearly reveal the above findings and it is not necessary tomake more detail findings relating to the basis of selection of the employees fordischarge.Where an employer decides to terminate a group of employees as athreat to others, as revealed herein, and wherein most or all of his employees areengaged in concerted or protected activities, or he believes so, a random or other-wise what might appear to be an objective selection basis does not negate the vio-lative purpose.Since the Respondent was thinking in terms of a pretextuous economic basis andon a pretextuous seniority basis, it is clear that he would reject the idea of termi-nating employees with long term seniority (Patrick Porter, Jones, and Gossett). ItsiOr if a report of the meeting had been made that Clair Lussler knew that the em-ployees had rejected his message about the dangers of going union.32 As indicated I do not find the decision to be bona fide.33 The economic data testified to by Clair Lussier only showed losses in the wine opera-tion. In view of the clear evidence as to planned expansion of the beer operations, I findthat the evidence fails to establish a need for cutback in the number of beer divisionpersonnel.I also findthat the evidence fails to justify the switch of Supervisor Perez intoa driversalesman function. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDis clear, therefore, that the Respondent realized that if he terminated two employ-ees on the basis of seniority that the employees terminated would be MichaelPorter and William Wedel.Considering all the facts' and the foregoing, I am convinced that Clair Lussier,in considering his belief of the employees' participation in union activity, thoughtof Patrick Porter's role in having the meeting at his house, and of Gossett's con-versation with him about Gossett's and Blain's "union" conversation, was motivatedto get rid of these men. Considering the aspects of a pretextuous seniority basis forselection and his available manpower, I am convinced that Clair Lussier knew hecould get rid of Gossett or Patrick Porter without firing so many other employeesthat he could not run his beer operations. I am also convinced that Clair Lussier-did not believe he could make an arguable economic support for such a largelayoff or termination. Considering the foregoing, I am convinced that Clair Lussierrealized that if he only terminated two employees that he could not do so andterminate Blain in a manner that would appear to be a basis of seniority I amthus convinced that Clair Lussier decided that he would have to terminate morethan two employees in order to reach Blain for termination. Lussier was thusfaced with the fact that if he terminated Blain on a strictly seniority selection thathe would have to terminate four employees and that his economic justificationmight not appear good. I am also convinced that Lussier knew that if he termi-nated four employees that he would not have manpower, absent hiring new employ-ees, to operate his beer routes. I am convinced that Clair Lussier also knew thatBlain had more seniority than Hawk and believed that the closeness in time inBlain's and Hawk's initial hiring would make the termination appear to be on aseniority basis. Considering all the foregoing, I am convinced that Lussier decidedthat he could terminate three employees and make it appear to be on an economicbasis and on a basis of seniority selection by utilizing Sales Supervisor Perez,Supervisor Labrecque, and Bliss on the beer route as replacements. Thus LussierterminatedWedel, Michael Porter, and Blain pursuant to such reasoning.The Terminated Employees Contact With BrownAfter Wedel, Michael Porter, and Leroy Blain received their telephone calls fromClair Lussier telling them that they were terminated, they contacted Lee Brown,the business agent of the Union, Brown told them that since they were told of thetermination by a telephone call that they should report ready to work on Janu-ary 17, 1966, so as to avoid any possible misunderstanding as to whether they hadin fact been terminated.16.The events of January 17, 1967On the morning of Januray 17, 1966, Wedel, Michael Porter, and Leroy Blainappeared at Respondent's plant and were in the conference room where the otherdriver salesmen and Norman Labrecque, Perez, Bliss, Vancoli, and Clair Lussierwere. Clair Lussier asked Wedel, Michael Porter and Leroy Blain to leave as hewanted to talk to the others there. Wedel, Michael Porter, and Leroy Blain pro-ceeded to step outside.Clair Lussier spoke to the driver-salesman who had not been terminated and toLabrecque, Perez, Bliss, and Vancoli. Clair Lussier told the driver-salesman 34 thatthey were not to mention the termination of Wedel, Michael Porter, or Blain, andthat they should let Labrecque, Perez, and Bliss do any necessary talking about thetermination of Wedel, Michael Porter, or Blain 35 Patrick Porter credibly testifiedto the effect that Clair Lussier said that anybody would be terminated right awayif there was any talk about what went on.After about 10 minutes Clair Lussier concluded his instructions to the employeesin the conference room. Clair Lussier then stepped outside and told Wedel, MichaelPorter, and Leroy Blain that he presumed they were here to talk to him. Wedel,Michael Porter, and Leroy Blain went with Lussier into the conference room.36Wedel asked Clair Lussier whether by termination he meant a permanent or tem-porary termination. Clair Lussier stated that he did not know. Wedel, Michael Por-M Patrick Porter, Jones, Gossett, and Hawk.33Bliss'route was parallel to Gossett's, Labrecque's route was parallel to, PatrickPorter's, and Perez' route was parallel to Jones' routeN Apparently the other employees had left on their routes by this time. BEERCOMPANY OF BATTLECREEK, INC.279ter, and Leroy Blain asked if the reason they were terminated was because they haddone something wrong. Clair Lussier said no, that he would consider hiring themagain.Wedel asked if they should apply for unemployment compensation. ClairLussier said that they should do so. Wedel, Michael Porter, and Leroy Blain askedif they could get their paychecks. Clair Lussier stated that the bookkeeper was notthere and that he was not qualified to handle giving them their checks then. Wedel,Michael Porter, and Leroy Blain again asked if they were terminated because theyhad done something wrong. Clair Lussier again told them no, that he would con-sider hiring them again.Later that morning, union officials, John Ford and Lee Brown, contacted ClairLussier at his office. The union officials told Clair Lussier that they had union cards,(designating theUnion as bargaining representative of Respondent) signed by amajority of his employees, and demanded that the Respondent recognize the Unionas bargaining agent for his beer truckdriver salesmen. Clair Lussier declined torecognize the Union as bargaining agent of the described employee unit.17.Events January 17 to 21, 1966On Monday, January 17, and continuing to January 21, 1966, there were numer-ous telephone calls by and between the following; the terminated route salesmen,their wives, the nonterminated route salesmen and their wives.At sometime during this period of time, apparently on January 20, 1966, PatrickPorter asked President Clair Lussier if he would like to get together with the restof the drivers (route salesmen) and find out what their grievances were, to see ifLussier could settle the problems without the employees going to the Union, and tofind out the reason for the problems. Clair Lussier told Patrick Porter that hewould like to do so.Patrick Porter, thereupon, notified the route salesmen (including the terminatedroute salesmen but excluding the replacemont route salesmen) of the meetingscheduled with Clair Lussier at Patrick Porter's house on January 21, 1966.18.Events of January 21, 1966 37On January 21, 1966, about 8 p.m., Clair Lussier met with Jones, Hawk, PatrickPorter, Gossett,Michael Porter Wedel, and Blain at Patrick Porter's house.Lussier told the assembled group that he felt like a quarterback finding out fromthe other team what they were doing, that he was nervous, that his lawyer hadadvised him to have witnesses because they might say he had said something he hadnot said, that he came there on his own merit of good will, that he thought theycould discuss the employee's reasons for wanting a union and his reasons againstand come to a conclusion on the matter.Blain asked Lussier to tell him why he was at the meeting since he had beenterminated. Lussier told Blain that the Union did not consider Blain fired, that theUnion considered Blain as being eligible to vote, and that therefore he had to talkto Blain also. Blain asked Lussier to tell him why he had been fired. Lussier toldBlain that the reason he had given was because of business, that some of his ven-tures had not worked. out, that if things went the way that he wanted them to andthe way it seemed they would go, that business could get better tomorrow, and thatitwas his prerogative if he wanted to keep Blain on at a loss. Blain asked Lussierwhy he would not let them vote the Union in, and if Lussier did what he said,they could then vote the Union out.Lussier told the employees that the Union would do more harm than good, thatthe Union would keep him from expanding my making unfair demands for addi-tional drivers and unfair wages.Michael Porter told Lussier that the Union could not ask for more than he((Lussier) had, that the more money he (Lussier) made by expansion meant themore money the Union could ask for the employees.Lussier discussed the various benefits the Respondent's employees had and com-pared them to benefits at other companys. Lussier told the employees that undera union he would not have to give them some of the benefits (insurance, sick pay,,and apparently a recreational site) that he gave them.L 34 Clair Lussler did not really dispute the testimony of the General Counsel's witnessesunless it is deemed that a relatively generalized statement constitutes a denial by_virtueof omission of complete details. To the extent that it might be so deemed it is discredited. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDLussier told the employees that he would attempt to solve their grievances andthat a comparison of the benefits he gave with benefits from other companiesshould convince them that they did not need a union.Lussier told the employees that he wanted to get their grievances first hand, thathe wanted them to vote the Union down, that if he were left alone for a year thathe' could straighten out some of the grievances without the need of the Union, andthat the place would be a better place to work without a unionPatrick Porter told Lussier that his gripes were about the loading procedures androute cuts. Jones told Lussier that he did not like the fact that if a driver took aday off for being sick that the Respondent kept calling the house to see if the driverwere home or really sick Hawk told Lussier that he thought if a route were cutthat the driver should get compensation based upon the route's income for 13weeks. The employees also complained about the fact that it was not clear fromwhom they should take orders, that there were too many "bosses" involved in theirwork, that Perez made promises to them that were not kept, and that Perez threat-ened them with reduced routes if they did not do what Perez thought they should do.Lussier and the employees discussed each of the grievances separately and indetail.Lussier told the employees that he would do something about the loadingprocedures, that the routes would not be cut unless the business grew, and that theemployees would be taken care of if the routes were cut. Lussier told the employeesthat he would check into all the grievances and try to solve them, that some ofthe supervisors were not doing the job they should have done, and that he wouldcheck into the matter.Lussier told the employees that if this were the extent of the problem that hewould guarantee that he would look into their grievances, that because of this andthe benefits they had that he felt that there was no need for union representation,that if they would reconsider their action (about the Union) that he thought theRespondent and the employees could live without any union representation. Lussiertold the employees that he knew he could live better without the Union and hethought they could also.The employees and Lussier expressed that as a result of the discussion that therewas no need for a union for the employees. Lussier told the employees that ifthey felt this way that they should send a letter to the Union and the NLRB andtry to have the election as soon as possible. Lussier told-the terminated employeesthat they should drop their unfair labor practice charges (filed with the NLRB),38and if the business grew they would be called back to workConclusionThe complaint alleges that "on or about January 21,- 1966, Respondent by itspresident and agent, Clair R. Lussier, at its Battle Creek, Michigan, place of busi-ness met with its employees and coercively urged them to cause the instant unfairlabor practice charges to be withdrawn and threatened that the Union wouldimpede Respondent's business progress."Considering the foregoing evidence relating to Lussier's meeting on January 21,1966, with the employees at Patrick Porter's house, it is clear that the incident waslitigated on the basis that it occurred at Patrick Porter's house., Considering thefacts as to what was said by Lussier and the employees at said meeting in the con-text of the threat, of discharge because of union activity communicated to PatrickPorter on January 14, 1966, and from Patrick Porter to the other employees, thediscriminatory terminations on January 15, 1966, of Wedel, Michael Porter, andLeroy Blain the revelation that Lussier would act favorably toward their grievances,was strongly opposed to the Union, and did not think a union was necessary, it wasclearly revealed to the employees that Lussier was one who took positive action tocombat the Union. Thus Lussier made a promise of more favorable conditions ifthe employees refrained from union activities. Considering such facts, Lussier thusrevealed to the employees who were terminated that their recall depended upon get-ting in his good favor. Thus the suggestion that the labor practices charges shouldbe withdrawn and that when business picked up that they would be recalled wasmade in a coercive manner. Accordingly, Clair Lussier's conduct in such regardconstituted conduct in violation of Section 8(a)(1) of the ActAs I view the evidence relating to Lussier's statement as to the effect of theUnion on his business, the evidence does not establish that Lussier was making a88 The chargesin this case. BEERCOMPANY OF BATTLE CREEK, INC.281threat of reprisal as to decrease in business because of the Union but merelyrelated to an opinion of the problems he felt would occur because of "Union"demands. Such conduct in this regard is not in violation of Section 8(a) (1) of theAct. Iso conclude and find.19.The Recall of WedelAt some time between the night of January 21, 1966, and the morning of Janu-ary 23, 1966, Patrick Porter's grandfather died. On Sunday morning, January 23,1966, around 9:30 a.m., Patrick Porter telephoned Clair Lussier and asked if hecould have 3 days off to attend his grandfather's funeral. Lussier told Patrick Porterthat he did not know if he could let him off, that he would see if he could get some-one to fill in for him and would call him back. Later that morning Lussier calledPatrick Porter back and told him that he could have the 3 days off, that he wouldhave Perez to fill in for him 39Around 10 a.m., on January 23, 1966, Patrick Porter telephoned Wedel and toldhim that he could not see how joining the Union would help him (Porter), that hewas going to stick up for what he thought was right, and that he was not going tovote for the Union. Patrick Porter told Wedel that Lussier had let him have the 3Jays off to go to his grandfather's funeral and that Perez was going to run hisroute.40Wedel told Patrick Porter that they should draw up a piece of paper andhave the drivers (route salesmen) to sign it indicating that they did not want aunion. Patrick Porter agreed with Wedel that this should be done.Wedel, thereupon, had his wife write a statement indicating the employees' rejec-tion of the Union, had his daughter -type the statement, took the written statementtoPatrick Porter,Ed Jones, and Wayne Hawk and secured their signaturesthereon 41The signed written petition is herein set out:January 23, 1966We The Undersigneddo 'hereby agree that we give our assurance to ouremployerClair Lussierthat after thinking it over completely we -feel that wewould no longer go along with.a union for theBeer Co. of Battle Creek.We sign this under no duress because we,are sure in showing our good faithinMr. Lussierhe will show good faith in us.In the event of a union vote (which we realize we signed for previously)we agree to change our votefrom being for a union,we take the stand as ofthis daywe are against it.We further feel as adult and sensible men from this day forward if a graveproblem arises that we can come to a satisfactory agreement between bothlabor(driver salesmen) andmanagement(Mr. Clair Lussier).Sincerely,.-----------------WILLIAM WEDEL2.-----------------PATRICK PORTER3.-----------------EDWARD JONES4. -----------------WAYNE HAWK°BLussier's testimony was not of a precise nature but indicated that he decided that thework needs warranted taking Labrecque off of a route-and putting him back in his regularcapacityas a salesmanager. The facts reveal that Lussler did notrecallWedel or tellWedelthat he was recalled until after Lussier had notified Patrick Porter that he couldbe off and until it was clear that Wedel had repudiated the Union. To the extent thatLussler's testimony is to the point that he telephoned Patrick Porter (and told him thathe could be off) after hearing from Wedel, it is discredited. To the extent that Lussier'stestimony is to the effect that he decided, on an objective and nondiscriminatory basis,to recall Wedel,it is discredited.40 Considering all of the facts, I find it proper to make this factual inference fromPatrick Porter's credited testimony as to what Lussier told him and that he then calledWedel.4iWedel testified credibly that at the time he assumed he would be recalled. Consideringall of the facts,I am convincedthatWedel believed that Respondent would hire him ifhe submitted the petition rather than continuing the use ofPerez in a nonsupervisoryposition. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDAround 1 p.m., on January 23, 1966, Wedel and Ed Jones were together. Wedeltelephoned Clair Lussier and told Lussier that he and Jones would like to see him.Lussier toldWedel that he was busy but could see them at the plant around6 p.m.42Around 6 p.m., on January 23, 1966, Wedel and Ed Jones met with Clair Lus-sier at the plant. Wedel gave Clair Lussier the written and signed petitions of thefour drivers (routesalesmen) indicating rejection of the Union. Wedel told Lussierthat they wanted to give him a majority vote of the seven drivers indicating thatthey did not want a union.Lussier told Wedel and Jones that he appreciated thevote of confidence from the men.Aftera discussion of the Union and the petition,Lussier told Wedel that Patrick Porter was going to be off to attend a funeral andthat he was going to recall him to work beginning the next day.ConclusionThe complaint alleges and the General Counsel contends that the recall of Wedelunder such circumstances constitutes a violation of Section 8 (a) (3) and(1) of theAct.Considering the facts relating to Wedel's recall and the presentation of the anti-union petition,I conclude and find that the facts do establish that Lussier wasmotivated (in the recall of Wedel) by a consideration of Wedel's switch to astrong antiunion position. Under such circumstances I conclude and find that theRespondent by the manner and circumstances of the recall of Wedel violated Sec-tion 8(a)(3) and (1) of the Act. This conduct further revealed an execution ofLussier's promise of benefits if the employees refrained from union activity.20.Alleged conduct on January 24, 1966The complaint alleges that "on or about January 25, 1966, the Respondent, byitspresident and agent Clair R. Lussier, at its Battle Creek, Michigan, place ofbusiness,told employees that,if its terminated employees ceased their union activi-ties,they would be recalled to work, and that thereby Respondent would be able toinfluence the Board election and keep the Union out."I find no evidence in the record to support this allegation.Gossett,who testifiedto a conversation on January 24, 1966, with Clair Lussier, did not testify to factsthat in any way supported this allegation.21.Events of February 2, 1966-alleged interferenceOn February 2, 1966, around 5:30 p.m., Patrick Porter asked Clair Lussier ofhe could talk to him. Lussier told Patrick Porter that he could, to come on intohis office.Patrick Porter, who apparently knew he was to later give a statement concern-ing the unfair labor practice charges to an NLRB agent,asked Lussier to explain.what giving a statement to the NLRB was like. Lussier told Patrick Porter that therewas nothing to it, that he should go "down there" and raise his right hand andswear to tell the truth.Patrick Porter then told Lussier what hewas goingto tell the NLRB in hisstatement including his statement as to what Lussier had said happened to theUnion at Benton Harbor and Kalamazoo,Michigan,and as to Lussier's story as tothe termination of the employees at Benton Harbor, and as to Lussier's statementthat he could use the foregoing as an example at the meeting(of drivers on Janu-ary 15, 1966). Lussier asked Patrick Porter, in effect, if he could leave out thepart about the story about Benton Harbor and Kalamazoo, Michigan, and use ofitas an example. Patrick Porter told Lussier that he could not see how he coulddo so.Lussier told Patrick Porter to wait a minute, that he would call his lawyer. Lus-sier was unable at the time, however, to contact his lawyer. Later Lussier told Pat-rick Porter that he could give his statement as it had occurred.ConclusionThe complaint alleges that "on or about January 31, 1966, the Respondent, byitspresident and agent Clair R. Lussier, at its Battle Creek, Michigan, place of12As indicated, I find it hard to believe, and do not believe that if Lussier had decidedon Wedelby around 10 a in. that he would not have told Wedel to report to wort: duringthis 1 p.m. conversation. BEER COMPANY OF BATTLE CREEK, INC.283business interfered with Board process by attempting to induce its employees tochangetheir statementsgiven to agentsof the National LaborRelations Board andby interrogating them in regardto their testimony."Considering all of the factsrelatingto Lussier's conversationwith Patrick Porteron February 2, 1966, as to Porter's intendedstatement,I conclude and find thatthe facts do not revealillegal interrogationwithin themeaning of Section 8(a)(1)of the Act. Although Lussier may have overstepped the bounds of permissible con-duct in askingPatrick Porter if he could leaveout certain portions of his statement,it isnot believed thatsuchconduct,viewed in total contextwith Lussier's laterstatements(after consultationwith his lawyer) thatitwas all right to include allportions of the statement,is sufficiently serious to justify a remedial order.Accord-ingly a findingof violationin this regard is not made 4322.Events of February 4, 1966On February 4, 1966,a representation hearing inCase 7-RC-7171 was held?4At thehearing the Respondent sought a bargaining unit of route salesmen, ware-housemen,over-the-roaddrivers, and wine salesmen.At the hearing the Unionsought a unit of route salesmen and that the certification be based upon the driver-salesmen working on or before January 15,1966.4523.Recall of Michael Porter-event of February 7 and 14, 1966On approximately February 7,1966,Michael Porter told Clair Lussier that hehad a card from the unemployment office to get a job at Anderson Dairies andasked Lussier what his status was with the Respondent.Lussier told Michael Porterthat he had acquired a new account with A & P and that he could use anotherman to ease the burden.Michael Porter was told to report to work on February 14,1966, and did s0.4624.The wineoperation-January17-April 8, 1966AfterJanuary17 and to April8, 1966, Respondent continued to utilize RogerLussier in his wine operations.InitiallyRoger Lussier was used to maintain theaccounts while Respondent waited to see what Universal Wine and Liquor Corpo-ration was going to do about some"chain accounts."ApparentlysometimebetweenFebruary4, and April8, 1966,the Respondent decided to go out of the wine oper-ation entirely.47The Respondentthereafter proceeded to prepare for disposition of his wine stockand aroundApril 8,1966,went completely out of the wine operation for practi-cal purposes.4843Frontier Homes Corporation,153 NLRB 1070.u Involving the Union and Respondent herein and the question of determining repre-sentative status.By this the Union was apparently contending that Blain,Michael Porter, and Wedelbe considered as eligible voters in an election.¨6Lussier testified that his reason for recalling Michael Porter was because he wasplanning to let Perez go and wanted"insurance."Although there apparently were severalminor reasons for recalling Michael Porter, I am convinced that the overall evidencereveals that Lussier was attempting to run his business with as loyal help as he could,that, however,Lussier realistically knew that he did not want to lose the potential em-ployment of Porter,and knew that in order not to lose him,that he had to recall him atthis time."I discredit Clair Lussier's testimony to the effect that within 2 weeks of January 15,1966, he decided to go out of the wine operations entirely I note that Respondent atthe representation hearing held on February 4, 1966(Case 7-RC-7171),contended forinclusion of the wine salesmen in the appropriate bargaining unitisOn April 22, 1966,Respondent had some wine inventory scheduled to be picked up byUniversal Wine and Liquor Corporation around April 29, 1966. The logical consistency ofall the facts and the pendency of the hearing in this matter on April 21,1966(as set),make it highly suspicious that the ultimate cessation of the wine operation was a con-tinuation of a pretextuous coverup. It is however,unnecessary to make a finding in thisregard as the facts reveal that at the time Respondent decided to terminate Wedel,MichaelPorter, and Blain,such was done for an illegal purpose. 284DECISIONSOF NATIONALLABOR RELATIONS BOARD25.Number of employeesAt the time of the hearing in this matter Respondent had hired no new employ-ees, had discontinued three employees in the wine division and transferred theminto beer operation, had terminated one supervisor, and had recalled two of theterminated drivers (Wedel and Michael Porter) 4926.Respondent's contentionas to its failure to recall BlainThe Respondentcontendsin effect that it learned of deficienciesin Blain's jobperformance after hisJanuary 15, 1966, termination, and learned of an incidentrelating to his integrity. The Respondent contends that its route salesmen workunder such conditions that the foregoing removes the obligation, if any, ofrecallingor reinstating an employee suchas Blain.The Respondent contends with reference to the recall of Wedel and Michael Por-ter that such was done on a logical basis and further that Blain was not recalledbecause Respondent learned of facts regardingBlain'swork that madeBlain anunsuitable employee. Considering Lussier's testimonyas tothe recall of Wedel andMichael Porter, there isno suggestionthat Lussier consideredBlain'swork capa-bilities or problems in such regard at all. Itisclearfrom the facts that LussierrecalledWedel because Wedel had revealed his new antiunion sentiments and thatLussier recalledMichael Porter because the latter was about to take a new job,because Lussier had new accounts, and possibly was planning to terminate Perez.Lussier's testimony otherwise would appear to be to the effect that he had no needto recall anyone else.Where an employee, asBlain,has been discriminatorily discharged, public policydictates that such employee is entitled to reinstatement and backpay absent unu-sual circumstances.The alleged deficienciesinBlain'swork, some known beforehis termination and some apparently discovered later, are not the type which ren-der Blainan unsuitable employee with regard to his right of reinstatement andbackpay. The alleged deficienciesas to Blain'swork concern improper stockingof beer and handling of customers. Where a Respondent has discriminated in thetermination of an employee and has not exhibited conduct designed to remove theeffect of the unfair labor practices it must be presumed that discriminatory moti-vation toward the discriminatorily discharged employee has continued 50 Thus evenif a Respondent under such circumstances discoversreasons, asreferred to herein,which might otherwise have justified a discharge, his motivation as to failure toreinstate such employee is based, at least, upon mixed motivation (of discrimina-tory reasons and otherwise) and thus constitutes a continuation of a violation ofSection 8(a)(3) and (1) in such regard.The Respondent also contends that it has reason to believe that Blain stole somemoney, after discharge, from a customeron oneof Respondent's routes51 Gossett,as a witness for the Respondent, testified to the effect that around February 1,1966, that Blain told him that he and Michael Porter had been out to the "Fla-mingo Lounge" on a Wednesday night, that there were no customers there, andthatBlain had "clipped" the owner, a lady named Roberta Spragg, for somedough. Gossett was askedifBlaintold him what Blain had meant by what he saidand answered that Blain mentioned that while Roberta Spragg and Michael Por-terwere dancingthat Blaintook some money out of her purse. Gossett testifiedto the effect that later he saw Roberta Spragg and told her that he understood thatthe boys were at her place and had a party the other night, that she said "Yes, ifyou see Leroy tell him that he owes me some money." Gossett then testified to theeffect that she did not say how or what happened at this time, but he had spokento Blainand Blain had told him he had taken the money, that he asked her, andthat Spraggsaidthat two five dollar bills were missing out of her purse. Lussiertalked to Roberta Spragg later. Spragg told Lussier in effect thatBlain,MichaelPorter, and a third person were in her place of business and that she knew 10dollars of her money was missing. Lussier testified in effect that he based hisunderstanding of the event on the facts told him by Gossett as allegedly told Gos-set by Blain.'BThese facts are related merely to present a complete picture Considering all of facts,the evidencepreponderates for afinding that Respondent has gearedits operations andplanned its personnel requirements as a means of pretextuous justification for its dis-criminatory action in dischargingWedel,MichaelPorter, and Leroy Blain.roAssuming the existence of, alleged deficiencies as testified to by Respondent's witnesses.51A route formerlyservedby Blain. BEERCOMPANY OFBATTLE CREEK, INC.285Blain testified to the effect that subsequent to his termination that he and MichaelPorter had visited the Flamingo Bar, that there was also another person there, thatthey were there from around 10 p.m. to 2 a.m52 that they danced, drank, andplayed pool, that he didn't play pool but Porter and Roberta Spragg did, that ini-tiallyhe and Porter paid for their drinks, that later Porter and Roberta Spraggplayed pool with the loser being responsible for the drinks, that Roberta Spragginitiallymixed the drinks, that later Michael Porter mixed the drinks (shaker) forhimself and Spragg,and that he (Blain) drank what was left. Blain testified to theeffect that later he was talking to Gossett, that Gossett wanted to know where heand Michael Porter had been, that he told Gossett that they had been out to the"Flamingo," that Gossett asked what they were doing, that he (Blain) told Gos-sett that they had drank and hustled her out of some drinks-about 10 dollarsworth of drinks. Blain testified to the effect that he did not tell Gossett that hehad lifted money out of Spragg's purse or from elsewhere, that later he and Gos-(Blain) had said, that Gossett said he had told Lussier that Blain had said that he(Blain) had taken some money, that Gossett had not remembered how much he(Blain) had said it was, whether 10 cents or 10 dollars, that he had told Gossettthat if that is the way you understand it evidently you believe that is what wassaid. Blain testified that he did not take any money out of Roberta Spragg's purse.Considering all of the foregoing and the demeanor of the witnesses, I am con-vinced that Blain's testimony as to the incidents is more reliable than Gossett's. Ifound Blain to be a frank, forthright, truthful, and objective witness. Although Idon't believe that Gossett was attempting to knowingly tell an untrue story, I foundhim to appear somewhat confused. As best gathered from his testimony it appearsthat he testified to the effect that (1) he told Spragg he understood that the boyshad a party the other night and that Spragg had said that Blain owed her somemoney, (2) that Blain later told him of the incident about taking the money, and(3) that he saw Spragg again and she told him 10 dollars was missing out of herparse. Considering all of the foregoing, I am convinced that Gossett has construedthe events to mean what he testified to but that his testimony is not reliable andobjective. In essential part Respondent's witnesses to this point gave hearsay tes-timony.Although hearsay testimony of an admission nature is proper evidenceupon which a finding can be based, I am convinced, considering all of the testi-mony, that Blain truthfully testified that he did not take money out of Spragg'spurse, and did not tell Gossett that he had done so. Accordingly I find the hear-say testimony not to be persuasive of the truth as to the facts and have discreditedsuch testimony inconsistent with the facts found.Where a respondent has discriminatorily (in violation of Section 8(a)(3) and(1) of the Act) discharged an employee, such respondent has the legal obligationof reinstating such employee to his job and of making such employee whole forloss of wages as a result of such unfair labor practices as part of the remedy ofsuch unfair labor practices. Belief of acts of unsuitability is not a defense. In sucha situation a respondent's defense is essentially whether the facts reveal, as a mat-ter of policy, that such remedy should not be required. The facts in this case donot support such a defense. It is so concluded and found.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relationship to trade, traffic, and commerce uponthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, it isrecommended that it cease and desist therefrom and that it take certain affirmativeaction of the type which is conventionally ordered in such cases, as provided inthe Recommended Order below, which is found necessary to remedy and to removethe effects of the unfair labor practices and to effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(3) and (1) of the Act bythe discriminatory discharge of Leroy Blain,. Michael J. Porter, and William C.Whether 10 a.m. or 10 p.m. was not clearly testified to, but the probabilities reveal itto have been Intendedas 10 p.m. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDWedel on January 15, 1966, it is recommended that Respondent offer Leroy Blainimmediate and full reinstatement to his former or substantially equivalent positionwithout prejudice to his seniority and other rights and privileges,53 and make Wil-liamWedel, Michael Porter, and Leroy Blain whole for any loss of earnings theymay have suffered by reason of such discrimination by payment to each a sumof money equal to that which each would have earned as wages from the date ofhis discharge to the said offer of reinstatement, less his net earnings during saidperiod, with backpay computed on a quarterly basis in the manner established bythe Board in F. W.Woolworth Company,90 NLRB 289, 294, and with interestthereon as prescribed by the Board inIsis Plumbing & Heating Co,138 NLRB 716.As the unfair labor practices committed by the Respondent were of a characterwhich go to the very heart of the Act, it is recommended that the Respondentcease and desist therefrom and cease and desist from infringing in any other man-ner upon the rights of employees guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Beer Company of Battle Creek, Inc., the Respondent,is anemployer engagedin commerce within themeaningof Section 2(6) and (7) of the Act.2.Local 34,InternationalBrotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America (Ind.) is alabor organization within the meaning ofSection 2(5) of the Act.3.By interfering with, restraining, and coercing employees in the exercise of theirrights guaranteedin Section7 of the Act, the Respondent has engagedin and isengaging in unfair labor practices within the meaning of Section 8(a)(1) of theAct.4.By discriminating in regard to the hire and tenure of employment ofemployees thereby discouraging membership in or activities on behalf of a labororganization, Respondent has engaged in unfair labor practices within the mean-ing of Section 8(a)(3) of the Act.5The aforesaid unfair labor practices are unfair labor practices within themeaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law andupon the entire record in this case and pursuant to Section 10(c) of the Act, it isrecommended that Respondent, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalf of Local 34, Interna-tional Brotherhood of Teamsters, Chauffeurs, and Warehousemen and Helpers ofAmerica (Ind ), or any other labor organization of its employees, by dischargingor otherwise discriminating in regard to their hire or tenure of employment or anyterm or condition of employment except to the extent that such rights may beaffected by an agreement requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.(b) Interrogating its employees concerning their or other employees' unionaffiliation or activities, or protected concerted activities, in a manner constitutinginterference, restraint, or coercion within the meaning of Section 8(a)(1) of the Act(c)Threatening its employees with discharge or other reprisals because of theiractivities on behalf of Local 34, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America (Ind.) or on behalf of any otherlabor organization of its employees.(d) Soliciting employees (1) to engage in acts of surveillance of other employ-ees' union or concerted activities and to report on the same to the Company, and(2) to act for the Company in communicating threats of discharges or other repris-als because of union or concerted activities to other employees.(e)Promising employees benefits conditioned upon their refraining from unionactivities.53The recordreveals the reinstatement of WilliamC.Wedelon January 24, 1966, andMichaelPorter on February 14, 1966. BEER COMPANY OF BATTLE CREEK, INC.287(f) In a manner constituting interference, restraint, and coercion within themeaning of Section 8(a)(1) of the Act, suggesting the withdrawal of NationalLabor Relations Board unfair labor practice charges to an employee or discrimi-natorily discharged employees.(g) In any other manner interfering with, restraining, or coercing its employ-ees in the exercise of their right to self-organization to form, join, or assist labororganizations, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed in Section 7 of the Act, and torefrain from any and all such activities to the extent that such rights may beaffected by an agreement requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8(a)(3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action designed to effectuate the policies oftheAct:(a)Offer to Leroy Blain immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to his seniority and other rightsand privileges.(b)Notify Leroy Blain if presently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon application in accordance with theSelective ServiceAct and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(c)Make whole Leroy Blain, William C. Wedel, and Michael Porter for anyloss of pay they may have suffered by reason of the discrimination against themby payment to them a sum of money equal to their loss of earnings from thedate of their discharge to the date of Respondent's offer of reinstatement in themanner set forth in the section of this Decision entitled "The Remedy."(d) Preserve and upon request, make available to the Board and its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records relevant or necessary tothe determination of the amounts of backpay due and the reinstatement and relatedrights provided under the terms of this Recommended Order.(e) Post at its plant in Battle Creek, Michigan, copies of the attached noticemarked "Appendix." 54 Copies of said notice, to be furnished by the Regional Direc-tor for Region 7, after being signed by the Respondent's representative, shall beposted by the Respondent immediately upon receipt thereof, and maintained by itfor 60 consecutive days thereafter, in conspicuous places where notices to employ-ees are customarily posted, and take reasonable steps to insure that said noticesare not altered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 7, in writing, within 20 days fromthe date of this Decision, what steps the Respondent has taken to comply herewith.55IT IS FURTHER RECOMMENDED that the allegations of the complaint (as to allegedillegal conduct not found to be have been established) set forth in paragraphs8(a), (b)(2), (e), and (f) be dismissed.51 In the event that this Recommended Order Is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order."sa In the event that this Recommended Order is adopted by the Board this provision shallbe modified to read : "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL offer Leroy Blain immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority and otherrights and privileges and WE WILL notify LeroyBlain,if presentlyserving in 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Armed Forces of the United States of his right to full reinstatement uponapplication in accordance with the Selective Service Act and the UniversalMilitaryTraining and Service Act, as amended, after discharge from theArmed Forces.WE WILL make whole Leroy Blain, Michael J. Porter, and William C. Wedelfor any loss of earnings they may have suffered by reason of the discrimina-tion against them, all in accord with and in the manner set forth in "The Rem-edy" section of the Decision in this case.WE WILL NOT discourage membership in or activities on behalf of Local 34,International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, (Ind.) or any other labor organization of our employees, bydischarging or otherwise discriminating in regard to their hire or tenure ofemployment or any term or condition of employment except to the extent thatsuch rights may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section 8(a)(3)of the Act, as modified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL NOT interrogate our employees concerning their or other employ-ees' union affiliation or activities, or protected concerted activities, in a man-ner constituting interference, restraint, or coercion within the meaning of Sec-tion 8(a)(1) of the Act.WE WILL NOT threaten our employees with discharge, or other reprisalbecause of their activity on behalf of Local 34, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America (Ind.) or onbehalf of any other labor organization of our employees.WE WILL NOT, in a manner constituting interference, restraint, or coercionwithin the meaning of Section 8(a)(1), suggest to employees or discrimina-torily discharged employees the withdrawal of National Labor Relations Boardunfair labor practice charges.WE WILL NOT solicit our employees (1) to engage in acts of surveillance ofother employees' union or concerted activities and to report on the same tous, or (2) to act for us in communicating threats of discharge or other repris-als because of union or concerted activities to our employees.WE WILL NOT promise our employees benefits conditioned upon their refrain-ing from union activities.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection as guaranteed by Sec-tion 7 of the Act, and to refrain from any and all such activities, except tothe extent that such rights may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, as authorizedin Section 8(a)(3) of the Act, as modified by the Labor-Management Report-ing and Disclosure Act of 1959.All of our employees are free to become or remain, or to refrain from becomingor remaining,members of Local 34, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (Ind.), or any other labororganization, except to the extent that such rights may be affected by an agree-ment requiring membership in a labor organization as a condition of employment,as authorized in Section 8(a)(3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.BEER COMPANY OF BATTLE CREEK, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 500Book Building, 1249WashingtonBoulevard,Detroit,Michigan,Telephone226-3244.